J-S39014-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT
                                                        OF PENNSYLVANIA

                             Appellee

                        v.

    ANDREA LYNNE INGRAM

                             Appellant                    No. 1962 MDA 2017


      Appeal from the Judgment of Sentence imposed December 14, 2017
               In the Court of Common Pleas of Bradford County
               Criminal Division at No: CP-08-CR-0000770-2016

BEFORE: STABILE, MURRAY and MUSMANNO, JJ.

MEMORANDUM BY STABILE, J.:                            FILED AUGUST 21, 2018

        Appellant, Andrea Lynne Ingram, appeals from her judgment of

sentence     of   52—116       months’     imprisonment   for   robbery,   reckless

endangerment and disorderly conduct.1 Appellant argues that the trial court

erred in denying her motion to suppress evidence arising from her traffic stop

and arrest in New York. We affirm.

        On March 29, 2016, Judy’s Country Store in Bradford County,

Pennsylvania was robbed at gunpoint. On April 1, 2016, Uncle Jack’s Store in

Chemung County, New York, a county adjacent to Bradford County, was

robbed at gunpoint. A clerk at Uncle Jack’s immediately reported the robbery

to police, who radioed a dispatch to a deputy sheriff of the Chemung County

____________________________________________


1   18 Pa.C.S.A. §§ 3701, 2705, and 5503, respectively.
J-S39014-18


Sheriff’s office. Minutes later, the deputy sheriff stopped a vehicle in which

Appellant was a passenger. Appellant and her husband, Daniel Ingram, were

arrested and charged with the New York robbery.            Following Miranda2

warnings, Appellant confessed to the New York and Bradford County

robberies. On April 2, 2016, based on information received from the New York

police, Pennsylvania law enforcement officers obtained and executed a search

warrant for the Ingrams’ residence in Bradford County. On April 22, 2016,

Bradford County police charged Appellant with the robbery of Judy’s Country

Store.

        Appellant filed a motion to suppress in the New York case.           On

September 28, 2016, the New York court suppressed the evidence seized

during the vehicle stop and arrest on April 1, 2016 due to the failure of the

police to substantiate the basis for the radio dispatch to the deputy sheriff.

        Subsequently, Appellant filed a motion to suppress in the Bradford

County case. Relying on the doctrines of collateral estoppel and full faith and

credit, Appellant argued that the New York court’s decision required

suppression of all evidence obtained as a result of the New York stop and

arrest.   Appellant also argued that the New York traffic stop and ensuing

events violated her rights under the Fourth Amendment and Article I, Section

8 of the Pennsylvania Constitution.



____________________________________________


2   Miranda v. Arizona, 384 U.S. 436 (1966).

                                           -2-
J-S39014-18


      On April 27, 2017, the Bradford County court denied Appellant’s

collateral estoppel and full faith and credit arguments. On August 17, 2017,

following an evidentiary hearing, the court denied the remainder of Appellant’s

suppression motion. The case proceeded to a non-jury trial in which the court

found Appellant guilty of the aforementioned offenses.      On December 14,

2017, the court imposed sentence. Appellant filed a timely notice of appeal,

and both Appellant and the court complied with Pa.R.A.P. 1925.

      Appellant raises a single issue in this appeal: “Should the statements

made by the Appellant and the evidence obtained therefrom by Pennsylvania

State Police be suppressed?”     Appellant divides her argument into several

subparts. First, she argues that the New York court’s suppression order bound

the Bradford County court under principles of collateral estoppel and full faith

and credit. She then asserts that her traffic stop and arrest in New York was

unconstitutional, thus requiring suppression of all evidence arising therefrom.

      We review a challenge to an order denying suppression of evidence as

follows:

      Our standard of review in addressing a challenge to the denial of
      a suppression motion is limited to determining whether the
      suppression court’s factual findings are supported by the record
      and whether the legal conclusions drawn from those facts are
      correct.   Because the Commonwealth prevailed before the
      suppression court, we may consider only the evidence of the
      Commonwealth and so much of the evidence for the defense as
      remains uncontradicted when read in the context of the record as
      a whole. Where the suppression court’s factual findings are
      supported by the record, we are bound by these findings and may
      reverse only if the court’s legal conclusions are erroneous. Where,
      as here, the appeal of the determination of the suppression court

                                     -3-
J-S39014-18


      turns on allegations of legal error, the suppression court’s legal
      conclusions are not binding on an appellate court, whose duty it
      is to determine if the suppression court properly applied the law
      to the facts. Thus, the conclusions of law of the courts below are
      subject to our plenary review.

Commonwealth v. Baker, 24 A.3d 1006, 1015 (Pa. Super. 2011). Our scope

of review is limited to the record of the suppression hearing. In re L.J., 79

A.3d 1073, 1087 (Pa. 2013).

      We first hold that the Bradford County court correctly determined that

the New York court’s decision was not binding on the Bradford County court

under the doctrines of collateral estoppel and full faith and credit.

      For the doctrine of collateral estoppel to apply: (1) the issue decided in

the prior adjudication must be identical to the issue presented later; (2) the

party against whom estoppel is asserted must be a party, or in privity with a

party, to the prior adjudication; and (3) the party against whom estoppel is

asserted must have had a fair and full opportunity to litigate the issue in the

prior action. Commonwealth v. Gant, 945 A.2d 228, 229 (Pa. Super. 2008).

In Gant, a Pennsylvania trial court ruled that a federal court’s decision to

suppress evidence in a case involving the same defendant collaterally

estopped the Pennsylvania court from relitigating suppression issues.       The

Pennsylvania court granted the defendant’s motion to suppress and dismissed

the charges against him, prompting the Commonwealth to appeal. This Court

held that collateral estoppel did not apply because “the prosecuting parties

and sovereign interests are different in the two cases.” Id. at 228. Here, as


                                      -4-
J-S39014-18


in Gant, the prosecuting parties and sovereign interests (New York versus

Pennsylvania) are different.        Thus, the New York court’s decision was not

binding on the Bradford County court.

       Appellant’s full faith and credit argument is also devoid of merit. The

United States Constitution requires that “Full Faith and Credit shall be given

in each State to the public Acts, Records, and Judicial Proceedings of every

other State.” U.S. Const. art. IV, § 1. The full faith and credit clause, however,

does not require Pennsylvania to follow suppression rulings from other states.

In Commonwealth v. Iverson, 516 A.2d 738 (Pa. Super. 1986), the

defendant contended that a Delaware court’s ruling on his motion to suppress

in a Delaware case bound a Pennsylvania state court under full faith and credit

principles. Citing Nelson v. George, 399 U.S. 224, 229 (1970), we held that

full faith and credit did not apply because “the full faith and credit clause is

inapplicable with respect to a preliminary procedural matter involving a penal

judgment.”3 Iverson, 516 A.2d at 739 n.2. Pursuant to Iverson, full faith


____________________________________________


3 Iverson also suggested that Pennsylvania trial courts can follow another
state’s suppression order under collateral estoppel principles. Id. at 739 n.2.
Subsequently, however, we held in Gant that Iverson’s comment about
collateral estoppel should be disregarded as non-binding dicta. Gant, 945
A.2d at 231 (“collateral estoppel does not apply, and any dicta to the contrary
in Iverson must also be disregarded because it conflicts with long-standing
principles of collateral estoppel”). As a result, we apply Gant’s collateral
estoppel analysis to this case instead of Iverson’s. See p. 4, supra.

On the other hand, Iverson’s full faith and credit analysis has never come
under attack, so we do not hesitate to apply this facet of Iverson to the
present case.

                                           -5-
J-S39014-18


and credit principles did not require the Bradford County court to follow the

New York court’s order.

      We turn to Appellant’s argument that her New York traffic stop, arrest,

custodial confession and the search warrant for her Bradford County residence

are all unconstitutional. After an evidentiary hearing, the Bradford County

court made the following findings of fact:

                               March 29, 2016

      On March 29, 2016, Judy’s Country Store was robbed at gunpoint.
      The clerk, Jazmyne Stanback, described the perpetrator as a
      female wearing a green jacket with the hood up, sunglasses, a
      pink scarf wrapped around her face, gray sweatpants, white New
      Balance sneakers with a black backpack and a gun. She did not
      see a vehicle. PCO Elizabeth McCutcheon took the 911 call.

      Gary Barnes, Jr., a neighbor to Judy’s Country Store, spoke to
      Trooper Justin Landseidel. Mr. Barnes reported seeing a vehicle
      leave the scene while he was outside tending to his dog. He
      indicated that it was similar to a light colored Nissan Murano which
      he pointed to. Trooper Landseidel called into PCO McCutcheon
      that a neighbor saw a silver SUV similar to a Nissan Murano
      heading north.

      PCO McCutcheon provided this information to Chemung County,
      New York dispatcher Brian Andrews because of the close proximity
      of said county to Bradford County. [Andrews] made a report and
      circulated [it] to police agencies and other dispatchers.

                                 April 1, 2016

      On April 1, 2016, Uncle Jack’s Store in Elmira, [New York] was
      robbed at gunpoint. The clerk, Nanci Caskey, described the
      perpetrator as a white female wearing a black coat, dark
      sunglasses, multi-colored scarf around her face with a black duffel
      bag and a black handgun.

      The description was broadcast by dispatchers. Trooper Kevin
      Backer of the New York State Police then broadcast that it sounded

                                     -6-
J-S39014-18


     like the Pennsylvania robbery for which information had been
     circulated previously.    Susan Olthof, New York dispatcher
     supervisor, then broadcast the description of the vehicle that had
     been previously received from Pennsylvania—a silver SUV similar
     in style to a Nissan Murano.

     Upon hearing the description of [the] vehicle, Deputy Richard
     Matthews, Chemung County Sheriff’s Office, stopped the vehicle
     [Appellant] was a passenger in. The stop was made within
     minutes of the dispatches and was within minutes of Uncle Jack’s
     store. The vehicle was a Mazda CX7 and light gray. (Upon viewing
     the pictures introduced as [Appellant’s] exhibits, the Court finds
     that the color could be described as silver, gray or even light blue.)
     A Nissan Murano is similar in shape to a Mazda CX7.

     Upon making contact, the driver was identified as Daniel Ingram
     and the passenger as [Appellant]. Deputy Matthews asked the
     driver where he was going to and where he had come from.
     Deputy Matthews indicated the answers were not making sense in
     that they couldn’t identify [the] address of [the] wife’s friend they
     said they were coming from and they were not in [the] correct
     direction of travel. [Appellant] and her husband were asked to
     exit [the] vehicle. Upon [Appellant] exiting vehicle, cash fell out
     of the vehicle passenger side where she had been sitting. This
     cash was secured. [Appellant] was transported for a “show up.”
     Nanci Caskey positively identified [Appellant] as the individual
     who robbed Uncle Jack’s Store.

     [Appellant] was then transported to the Chemung County Sheriff’s
     Office. She was given Miranda warnings by Sgt. Nicholas DeMuth
     which she waived. She also consented to a search of the vehicle.
     [Appellant] admitted to robbing Uncle Jack’s Store and also
     admitted to robbing Judy’s Country Store.

     Investigator Joe Dieterle conducted a search of the vehicle and
     recovered $160.00 in cash, gray gloves, a multi-colored scarf,
     backpack, a dark colored coat and a black Desert Eagle .77 caliber
     air pistol.

     Based upon all of the above information, a search warrant was
     obtained for [Appellant]’s residence. That search resulted in
     finding Newport cigarettes which were items stolen from Judy’s
     Country Store, a pellet gun, gray sweatpants, white sneakers, an
     air pistol, burnt clothing, drugs and drug paraphernalia.

                                     -7-
J-S39014-18



Trial Ct. Op., 8/17/17, at 1-3. Having reviewed the record, we conclude that

it supports all of the Bradford County court’s findings.

      We apply New York courts’ Fourth Amendment decisions to determine

the legality of Appellant’s traffic stop in New York.      Commonwealth v.

Proctor, 585 A.2d 454, 458 (Pa. 1991) (“where a criminal defendant is

arrested by police in another state, the law of the state where the arrest took

place is applied in determining the legality of that arrest”).

      Pursuant to Terry v. Ohio, 391 U.S. 1, (1968), “an officer may,

consistent with the Fourth Amendment, conduct a brief, investigatory stop

when the officer has a reasonable, articulable suspicion that criminal activity

is afoot.”   Illinois v. Wardlow, 528 U.S. 119, 123 (2000).         New York

interprets the Fourth Amendment to permit vehicle stops by police based upon

a “reasonable suspicion that the driver or occupants of the vehicle have

committed, are committing, or are about to commit a crime.”         People v.

Spencer, 84 N.Y.2d 749, 753 (N.Y. 1995). “A police officer's suspicion may

be characterized as reasonable when it is based upon specific and articulable

facts which, taken together with rational inferences from those facts,

reasonably warrant [the] intrusion.” People v. Hoglen, 162 A.D.2d 1036,

1037 (4th Dpt. 1990).

      Although “a radioed tip may have almost no legal significance when it

stands alone, . . . when considered in conjunction with other supportive facts,

it may thus collectively, although not independently, support a reasonable

                                      -8-
J-S39014-18


suspicion justifying intrusive police action.” People v. Williams, 136 A.D.3d

1280, 1283 (4th Dpt. 2016). Moreover, under the “fellow officer” rule, “[a]

police officer is entitled to act on the strength of a radio bulletin or a telephone

or teletype alert from a fellow officer or department and to assume its

reliability.”   People v. Lypka, 36 N.Y.2d 210, 213 (N.Y. 1975); see also

United States v. Torres, 534 F.3d 207, 210 (3d Cir. 2008) (“the knowledge

of the dispatcher is imputed to the officers in the field when determining the

reasonableness of the Terry stop”).        Thus, the court will find reasonable

suspicion when an officer makes a vehicle stop based on a radio transmission

from another officer who himself has reasonable suspicion. People v. Porter,

101 A.D.3d 44, 47-48 (3d Dpt. 2012) (police officer had reasonable suspicion

to stop vehicle in which defendant was riding under the fellow officer rule,

where officer received tip from defendant’s parole officer who himself had

reasonable suspicion to search defendant).

       Here, on March 29, 2016, Bradford County police sent a radio dispatch

to Chemung County, New York police reporting a gunpoint robbery at Judy’s

Country Store by a female who left the scene in a silver SUV that resembled

a Nissan Murano. New York dispatchers circulated this information to local

departments.      Three days later, on April 1, 2016, Uncle Jack’s Store in

Chemung County, New York reported to police that a female had just held up

the store at gunpoint. One New York dispatcher broadcasted that this sounded

like the Pennsylvania robbery committed the other day. Another dispatcher


                                       -9-
J-S39014-18


broadcasted the description of the vehicle received from Pennsylvania, a silver

SUV resembling a Nissan Murano. Several minutes later, and within minutes

of Uncle Jack’s Store, New York Deputy Matthews stopped a light gray Mazda

CX7 similar in shape to a Nissan Murano. The driver’s explanation of where

he and the female passenger had come from and were going did not make

sense, because the driver could not identify the address where they were

going, and the car was not traveling in the correct direction.     The deputy

ordered the occupants to exit the vehicle. When they did, cash fell out of the

vehicle, and the deputy observed cash between the passenger seat and the

door. Within minutes, the deputy transported Appellant to Uncle Jack’s, where

the store clerk identified Appellant as the robber.

      Under the fellow officer rule, Deputy Matthews was entitled to rely on

the reports from New York dispatchers about the robbery at Uncle Jack’s

Store. The New York dispatchers, in turn, were entitled to rely on information

from Bradford County police about the robbery at Judy’s Country Store.

Additionally, mere minutes after the New York dispatches, and close in

proximity to Uncle Jack’s Store, Deputy Matthews observed a Mazda CX7

similar in shape to the vehicle identified in the dispatches. Collectively, this

information provided reasonable suspicion that the occupants of the Mazda

CX7 had committed the robberies. Moreover, the driver’s nonsensical answers

to the deputy’s questions provided additional grounds for an investigative




                                     - 10 -
J-S39014-18


detention, as did the deputy’s observation of cash spilling out of the vehicle

and stuffed between the passenger seat and door.

      The fact that the vehicle was a gray Mazda CX7 instead of a silver Nissan

Murano did not defeat reasonable suspicion, since the two vehicles are similar

in make and color. People v. Booker, 64 A.D.3d 899 (3d Dept. 2009) (police

had reasonable suspicion to believe that occupants of PT Cruiser had been

involved in unlawful conduct based on, inter alia, Cruiser’s “similarity in color,

body type, and style to the vehicle involved in the robbery”); People v.

Adams, 123 A.D.2d 769 (2d Dpt. 1986) (police had reasonable suspicion to

stop car in which defendant was apprehended on basis of radio bulletin

describing vehicle of “similar make and color” which had been observed

minutes before near scene of armed robbery).

      The investigatory detention and arrest following the traffic stop was also

constitutional. Appellant’s identification by the Uncle Jack’s Store clerk, which

took place minutes after the detention began, was part of a valid investigatory

detention.   People v. Brisco, 788 N.E.2d 611, 613-14 (2003) (one hour

investigatory detention for purpose of single witness’s identification of

defendant was reasonable). The store clerk’s identification provided probable

cause to arrest Appellant for the Uncle Jack’s robbery. People v. Walters,

140 A.D.3d 1761, 1762 (4th Dpt. 2016) (police had probable cause to arrest

defendant following complainant’s identification of defendant at crime scene).




                                     - 11 -
J-S39014-18


      Subsequent to her arrest and the administration of Miranda warnings

at the police station, Appellant waived her Miranda rights and confessed to

the robberies of Uncle Jack’s Store and Judy’s Country Store in Bradford

County. Appellant argues that her confession was unconstitutional because it

was the “direct result [of] an unlawful seizure.” Appellant’s Brief at 25. We

disagree, based on our decision above that the traffic stop, investigatory

detention and arrest were constitutional.     Therefore, the Bradford County

court correctly declined to suppress her confession.

      Finally, Appellant contends that the search warrant for her Bradford

County residence was unconstitutional because “Pennsylvania State Police

relied solely on the information obtained in violation of Appellant’s rights from

the Chemung County Sheriff’s Office.” Appellant’s Brief at 27. Once again,

we have determined that the New York traffic stop, investigatory detention,

arrest and custodial confession were all constitutional. These events furnished

probable cause to issue the search warrant for her Bradford County residence.

Therefore, the Bradford County court correctly declined Appellant’s motion to

suppress the evidence seized during the execution of the search warrant.

      For these reasons, none of Appellant’s objections to the Bradford County

court’s order denying her suppression motion have merit.

      Judgment of sentence affirmed.




                                     - 12 -
J-S39014-18




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 08/21/2018




                          - 13 -